EXHIBIT 10.1
AMENDMENT NO. 4 TO LOAN AGREEMENT
     This Amendment No. 4 to Loan Agreement (as the same may from time to time
be amended, restated, modified or otherwise supplemented, the “Fourth
Amendment”), dated November 30, 2009, is by and among Professional Veterinary
Products, Ltd., a Nebraska corporation (“PVPL”), ProConn, LLC, a Nebraska
limited liability company (“ProConn”), Exact Logistics, LLC, a Nebraska limited
liability company (“Exact”, together with PVPL and ProConn, collectively and
individually herein referred as “Borrower”), and First National Bank of Omaha, a
national banking association (“Lender”).
RECITALS
     I. Borrower and Lender entered into a Loan Agreement dated November 14,
2006, as amended on September 17, 2007, November 19, 2008 and August 21, 2009
(as the same may from time to time be amended, restated, modified or otherwise
supplemented, the “Loan Agreement”).
     II. Capitalized terms used herein which are not otherwise defined herein
shall have the respective meanings ascribed thereto in the Loan Agreement.
     III. Borrower has requested that certain terms and conditions of the Loan
Agreement be amended to extend the maturity date of, and implement an interest
rate floor with respect to, the revolving credit facility provided by the Loan
Agreement.
     Accordingly, in consideration of the Recitals and the terms and conditions
herein set forth, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, Borrower and Lender hereby agree as
follows:
AGREEMENT
     1. Section 1.2. of the Loan Agreement is hereby amended by deleting the
definition of “Termination Date” in its entirety and substituting the following
definition in its place:
     “Termination Date” means February 1, 2010 or such earlier date that the
Revolving Loan is terminated under this Agreement.
     2. Section 2.1.1 of the Loan Agreement is hereby amended by deleting such
section in its entirety and substituting the following section in its place:
     Section 2.1.1. Interest Rate and Payments. The principal amount of the
Advances outstanding from time to time on the Revolving Loan shall bear interest
(computed on the basis of actual days elapsed in a 360-day year) at the higher
of: (a) a variable rate, reset daily, equal to the LIBOR Rate as determined by
Lender plus (i) 1.25% per annum when the Cash Flow Leverage Ratio is less than
or equal to 3.00 to 1.00 (as set forth in the compliance certificate delivered
to Lender pursuant to Section 5.1 (b)) or (ii) 1.50% per annum when the Cash
Flow Leverage Ratio is more than 3.00 to 1.00 (as set forth in the compliance
certificate delivered to Lender pursuant to Section 5.1 (b)); and (b) a fixed
rate of 5.00% per annum. Upon an Event of Default, the Revolving Loan shall bear
interest at the LIBOR Rate as determined by Lender plus 7.50% per annum (the
“Default Rate”); provided, however, that in any event no rate change

1



--------------------------------------------------------------------------------



 



shall be put into effect which would result in a rate greater than the highest
rate permitted by law.
Interest accruing on the principal balance of the Advances outstanding from time
to time shall be payable in arrears on the first day of each month, on the
Termination Date and upon payment in full. Borrower agrees that Lender may at
any time or from time to time, without the request by Borrower, make an Advance
to Borrower, or apply the proceeds of any Advance, for the purpose of paying all
such interest when due.
     3. References throughout the Loan Agreement, Notes and Collateral
Agreements to the Loan Agreement, Notes and Collateral Agreements are hereby
amended to include any amendments, restatements, modifications or supplements
thereto.
     4. Borrower hereby (a) reaffirms and admits the validity and enforceability
of the Loan Agreement, each related document and all of the obligations of
Borrower thereunder, (b) agrees and admits that no Borrower has any defenses to
or offsets against any such obligations and (c) certifies that, immediately
after giving effect to this Fourth Amendment, (i) no Event Default shall exist
(or would exist with the passage of time or giving of notice) and (ii) each of
the representations and warranties contained in the Loan Agreement and each
related document shall be true and correct with the same effect as though such
representation and warranty had been made on the date hereof, except to the
extent such representation and warranty specifically relates to an earlier date,
in which case such representation and warranty shall have been true and correct
on and as of such earlier date.
     5. In all other respects, the Loan Agreement and related documents shall
remain in full force and effect, and no amendment or waiver in respect of any
term or condition of the Loan Agreement or related documents shall be deemed
(a) to be an amendment or waiver in respect of any other term or condition
contained in the Loan Agreement or related documents or (b) to prejudice any
right or rights of the Lender which it may now have or may have in the future
under or in connection with the Loan Agreement or related documents.
     6. This Fourth Amendment shall be binding on the successors and assigns of
the parties hereto.
     7. This Fourth Amendment may be executed in any number of counterparts,
each of which when so executed shall be deemed to be an original and all of
which when taken together shall constitute but one and the same agreement.
     8. THIS FOURTH AMENDMENT IS BEING EXECUTED AND DELIVERED IN, AND IS
INTENDED TO BE PERFORMED IN, THE STATE OF NEBRASKA, AND SHALL BE CONSTRUED AND
ENFORCEABLE IN ACCORDANCE WITH, AND BE GOVERNED BY, THE INTERNAL LAWS OF THE
STATE OF NEBRASKA, WITHOUT REGARD TO PRINCPLES OF CONFLICT OF LAWS.
[Signature Page Follows]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Fourth Amendment as of
the day and year first set forth above.

            Professional Veterinary Products, Ltd.,
a Nebraska corporation
      By:   /s/ Tara Chicatelli         Tara Chicatelli, its Chief Financial
Officer              ProConn, LLC,
      By:   Professional Veterinary Products, Ltd.,         a Nebraska
corporation,        its Manager and sole Member            By:   /s/ Tara
Chicatelli         Tara Chicatelli, its Chief Financial Officer             
Exact Logistics, LLC,
a Nebraska limited liability company
      By:   Professional Veterinary Products, Ltd.,         a Nebraska
corporation,        its Manager and sole Member            By:   /s/ Tara
Chicatelli         Tara Chicatelli, its Chief Financial Officer             
First National Bank of Omaha,
a national banking association
      By:   /s/ Donald L. Erikson         Donald L. Erikson, Vice President     
       

3